Citation Nr: 1131655	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and/or allergies.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March to July 2000, October 2001 to July 2002, November 2004 to September 2005, and from October 2005 to February 2006.  He also had additional Army National Guard (ANG) and U.S. Army Reserve (USAR) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a respiratory disability, to include asthma and/or allergies, during active service.  He specifically contends that he was treated for asthma and/or allergies in July 2005 during a period of active service.  He also specifically contends that he has experienced respiratory problems since his service separation.

The Board finds that there may be additional service treatment records for the Veteran's multiple periods of active service which have not yet been obtained and associated with the claims file.  A review of the Veteran's service personnel records (in this case, the DD Form 214 for each of his periods of active service) shows that he had active service from March to July 2000, October 2001 to July 2002, November 2004 to September 2005, and from October 2005 to February 2006.  He also had additional Army National Guard (ANG) and U.S. Army Reserve (USAR) service.  The Board notes initially that the Veteran served under the name Christopher J. Dunbar and legally changed his name to Christopher J. Chambers in January 2003 (in between two of his periods of active service).  In June 2004, the RO requested that the National Personnel Records Center in St. Louis, Missouri (NPRC), provide copies of any service treatment records in its possession for "Christopher Chambers" for periods of active service between March and July 2000 and between October 2001 and July 2002.  The RO noted in its request to NPRC that these records were not available at VA's Records Management Center (RMC).  NPRC responded in August 2004 that a search of the Defense Personnel Records Information System (DPRIS) was negative for any service treatment records for this Veteran during the periods of active service listed in the RO's request.  The RO then contacted the RMC in May 2006 and requested that it search for any service treatment records for "Christopher Chambers."  The RMC responded later in May 2006 that there were no service treatment records under this Veteran's name at that facility.  The RO subsequently concluded in a July 2006 memorandum included in the Veteran's claims file that no service treatment records were available for review.  A review of information obtained from Veterans Information Solution (VIS) shows that the Veteran had ANG service from March 2000 to February 2006 and USAR service from February 2006 to February 2008.  The RO contacted the RMC again in August 2009 and requested another search for any service treatment records for "Christopher Chambers."  The RMC responded in October 2009 that there were no additional service treatment records found or located at that facility.

The Board notes that there is no indication in the claims file that the RO has requested that the NPRC or another appropriate Federal records repository conduct a search for service treatment records available for "Christopher J. Dunbar," the name which the Veteran used prior to January 2003.  Nor has the RO requested that the NPRC or other appropriate Federal records repository conduct a search for service treatment records available for the Veteran for any of his periods of active service dated subsequent to July 2002.  The Board observes in this regard that the Veteran's multiple DD Form 214's, which were reverse-filed on the right flap of his VA claims file, show that he had active service on several occasions after July 2002.  It also appears that the RO sent a letter to the Veteran's ANG unit in July 2004 in connection with another claim for VA benefits not currently before the Board seeking any service treatment records in possession of this ANG unit; there is no record of a response.  Given the foregoing, and because VA's duty to assist includes making as many requests as necessary to obtain Federal records (including service treatment records), the Board finds that, on remand, another attempt should be made to obtain the Veteran's complete service treatment records and service personnel records for each of his periods of active service.  See generally 38 C.F.R. § 3.159(c)(2) (2010) (discussing duty to assist in obtaining Federal records).

The Board also notes that, to date, the Veteran has not been provided with a VA examination to determine the current nature and etiology of his respiratory disability, to include asthma and/or allergies.  Although there may be outstanding service treatment records for which need to be obtained and associated with the claims file (as discussed above), it appears that private treatment records identified as relevant by the Veteran have been obtained and associated with the claims file.  These records show complaints of and treatment for respiratory problems in recent years.  For example, on private outpatient treatment in September 2005 with Mary Brown, M.D., the Veteran complained of a sore throat that "feels tight" and it was "hard to breathe."  He also complained of throat swelling but denied any wheezing or tongue swelling.  He reported that he had a prescription for Claritin "which improves his throat tightness."  He denied any shortness of breath.  Objective examination showed slight erythema in the throat and mild enlargement of the uvula.  The impression was questionable allergic pharyngitis which improved with Claritin.  The Veteran was provided with Allegra and Singulair.

On private outpatient treatment with Shields Abernathy, M.D., in January 2006, the Veteran complained that "he is still having a fullness in his throat although it's much better now."  He rated his throat pain as 4/10 on a pain scale (with 10/10 being the worst pain).  It was noted that the Veteran "is double dosing on the Allegra and on the Singulair and he states it helps quite a bit but not totally."  Physical examination showed grossly clear lungs, slight erythematous mucosa, and a normal mouth.

The Board notes that the duty to assist normally includes obtaining a medical opinion or examination when necessary to adjudicate an appellant's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted, the Veteran has contended that he was treated for respiratory problems during active service and continued to experience them since his service separation.  Given the foregoing, and because this claim is being remanded for additional development, the Board finds that, on remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed respiratory disability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a respiratory disability, to include asthma and/or allergies, since his service separation.  Ask the Veteran to identify his Army National Guard (ANG) and U.S. Army Reserve (USAR) units and to provide complete mailing addresses for these units, if possible.  Ask the Veteran to provide copies of any service treatment records and/or service personnel records that are in his possession.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  If, and only if, the Veteran provides complete mailing addresses for his ANG and/or USAR units, then contact these units and request that they provide copies of any of the Veteran's service treatment records that may be in their possession.  Note that the Veteran served under the name "Christopher J. Dunbar" for all periods of active service prior to January 2003 and served under the name "Christopher J. Chambers" for all periods of active service after January 2003.  A copy of any requests sent to the Veteran's ANG and/or USAR units, and any responses, to include any records obtained, should be included in the claims file.  In order to ensure that all available records are obtained, the search should be conducted under both Christopher J. Dunbar and Christopher J. Chambers for all periods of the Veteran's service.

3.  Contact the National Personnel Records Center (NPRC) or other appropriate Federal records repository and request the Veteran's complete service treatment records for each of his periods of active service which have not been obtained already.  The Veteran's complete service personnel records for each of his periods of active service also should be obtained, if available.  Note that the Veteran served under the name "Christopher J. Dunbar" for all periods of active service prior to January 2003 and served under the name "Christopher J. Chambers" for all periods of active service after January 2003.  In order to ensure that all available records are obtained, the search should be conducted under both Christopher J. Dunbar and Christopher J. Chambers for all periods of the Veteran's service.  A copy of any request to NPRC, and any reply, to include any records obtained and/or a negative reply, should be included in the claims file.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed respiratory disability, to include asthma and/or allergies.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any respiratory disability, to include asthma and/or allergies, currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability, to include asthma and/or allergies, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

5.  Thereafter, readjudicate the Veteran's claim of service connection for a respiratory disability, to include asthma and/or allergies.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

